ORDER
Dwayne Gray, an Indiana citizen, appeals the dismissal of his complaint in which he accused six companies of violations of 42 U.S.C. § 1983, the Truth In Lending Act (TILA), see 15 U.S.C. §§ 1601-1667f, and state law, in connection with a foreclosure action on his property. The district court dismissed the complaint because none of the defendants was a state actor; the complaint failed to state a claim under TILA; and the lone state-law claim warranting the exercise of supplemental jurisdiction was barred by res judicata.
On appeal Gray does not develop any legal argument challenging the basis of the dismissal. A brief must contain “contentions and the reasons for them, with citations to the authorities and parts of the record on which the appellant relies.” Fed. R.App. P. 28(a)(9)(A). Gray asserts that the district court was wrong to dismiss the complaint, but does not explain why. He instead rehashes the allegations — vague as they are — from his complaint and appears to add others about state-court litigation surrounding the foreclosure. We construe pro se filings liberally, but even a pro se brief must contain more than a general assertion of error. See Correa v. White, 518 F.3d 516, 517-18 (7th Cir.2008); Anderson v. Hardman, 241 F.3d 544, 545-46 (7th Cir.2001).
DISMISSED.